Per curiam.
Petition for stay of an order of committal and for bail pending appeal from the order of committal to jail for contempt of court for failure to answer a question relating to the defendant’s membership in the Communist Party. The proceedings resulting in defendant’s committal were instituted under the provisions of RSA 588:8-a (Laws 1957, c. 178). It appears upon hearing and argument by counsel that an appeal questioning the constitutionality of this statute will be in order for argument at the next session of this court. Since this proceeding is the first one under the provisions of RSA ch. 588, inserted by Laws 1957, c. 178, and since it has been generally customary in this jurisdiction to grant bail pending appeal in such circumstances as here exist (State v. Chaplinsky, 91 N. H. 527; Wyman v. DeGregory, 100 N. H. 513), it is ordered in this case that the order of committal be stayed pending appeal and determination thereof upon such bail as may be fixed by the Superior Court.